ON MOTION

ORDER

Joseph V. Arrieta moves to reinstate his petition for review.
On August 7, 2008, 314 Fed.Appx. 303, the court dismissed Arrieta’s petition for failure to file a Fed. Cir. R. 15(c) Statement Concerning Discrimination. Arrieta has now filed a completed statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the August 7, 2008 order is vacated, and the petition is reinstated.
(2) Arrieta’s brief is due within 30 days from the date of filing of this order.